Citation Nr: 1207577	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased rating for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1986. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2003, the RO denied the Veteran's claim of entitlement to an increased rating for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling.  In January 2006, the RO denied the Veteran's claim for service connection for prostate cancer.  

In October 2011, the Veteran was afforded a hearing before Robert E. Sullivan, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an increased rating for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.

2.  The Veteran's prostate cancer is related to his service.


CONCLUSION OF LAW

Prostate cancer was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for prostate cancer.  Specifically, he asserts that he set foot in Vietnam on several occasions while on temporary duty with the U.S.S. Upshur in October 1970, that he should therefore be presumed to have been exposed to Agent Orange, and that service connection for the claimed condition is warranted as a presumptive condition due to exposure to Agent Orange.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  In Haas, the Federal Circuit stated that qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  Id; see also 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual states that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding veterans who served as a coxswain.  

The Veteran filed his claim in August 2005, at which time he asserted that he was assigned to "commander fleet activities," Sasebo, Japan, from June 1967 to January 1971.  He stated that in October 1970 he was "sent on temporary duty for a period of thirty days or more onboard U.S.N.S. Upshur, a military sea transport service ship (MSTS)."  He stated that the Upshur was in Cam Ranh Bay for a "4 to 5 days stay in Vietnam," and that during that time, "we was [sic] only allowed base liberty."  

In a statement, received in July 2011, the Veteran asserted that he served aboard the U.S.S. Upshur when it was docked in Vietnam, and operating in the inland waterways of Vietnam.  He stated, "The USNS Upshur sailed to RVN where it arrived on 2 November 1965 until November 1970, participating in 13 campaigns and earned two Valorous Unit Awards, two Meritorious Unit Commendations and the RVN Civil Actions Honor Medal.  It was assigned to the 79th Engineering Group, 20th Engineer Brigade of the 25th and under the operational control of the 25th Infantry Division.  The battalion served northwest of Saigon about 11 miles from Cambodia in the III Corps area of the RVN operating primarily from the base camp at Tay Ninh and later Cu Chi."  In support of his argument, the Veteran submitted an "alumni history" from the 588th Engineer Battalion ("588th EB"), which states inter alia that this unit sailed to Vietnam aboard the U.S.S. Upshur in November 1965.  This document indicates that the 588th EB's history is as noted above.  

During his hearing, held in October 2011, the Veteran testified that he was aboard the U.S.S. Upshur when it was at Cam Ranh Bay for about ten days, during which time it offloaded South Korean troops, that his job was in personnel, and that he went to the base post office "just about every day" in the performance of his duties.  

The objective evidence of record with regard to service in Vietnam is summarized as follows: 

The Veteran's discharges (DD Form 214s) (three) show that he was awarded the Viet Nam Service Medal.  His military specialty is listed as "PN-0000", for which the related civilian occupation is listed as "personnel clerk."  

A TDY order, dated in October 1, 1970, states that the subject is the assignment of "temporary additional duty," and that the Veteran was assigned additional temporary duty.  The order states: "1.  ...[O]n or about 5 October 1970, you will proceed on temporary additional duty for a period of about 17 days onboard USNS UPSHUR (TAP-197) to assist in personnel administration matters in which you are familiar with.  2. This is in addition to your regular duties and upon completion thereof, you will return to your permanent duty station and resume your regular duties upon return of the USNS UPSHUR on or about 26 October 1970.  3. These orders are authorized with the understanding that no cost to the government be sustained in the execution thereof."

A personnel record shows that the Veteran's "ship or activity" between March 1970 and October 29, 1970 was "COMFLEACT, Sasebo, Japan," during which time his rate was PN2.  

In statements, received in December 2005, January and December of 2006, and July 2009, the National Personnel Records Center (NPRC) stated that it was unable to verify whether or not the Veteran had in-country service in the Republic of Vietnam.  The NPRC stated that the Veteran was attached to a Navy unit (commander fleet activities) that could have been assigned to ship or shore, and that for Department of Defense purposes that unit was credited with Vietnam service from May 26, 1960 to November 8, 1970, however, the Veteran's service record provides no conclusive proof of his physically being in-country. 

In a memorandum, dated in July 2009, the RO determined that the evidence was insufficient to warrant further development.  The memorandum notes that the Veteran had not responded to a June 2007 duty-to-assist letter requesting additional details of his alleged exposure to Agent Orange, and that the NPRC had not been able to verify exposure to Agent Orange.  

In a memorandum, dated in July 2010, the RO determined that all efforts to obtain information pertaining to Agent Orange exposure had been exhausted, and that any further attempts to obtain such information would be futile.  The memorandum noted that the RO had requested deck logs for the Upshur without success from both the Modern Military Branch, National Archives, and the Military Sealift Command.  

The Board finds that service in Vietnam is shown.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's MOS was in personnel.  The NPRC stated that the Veteran was attached to a Navy unit (commander fleet activities) that could have been assigned to ship or shore, and that for Department of Defense purposes that unit was credited with Vietnam service from May 26, 1960 to November 8, 1970, however, the Veteran's service record provides no conclusive proof of his physically being in-country.  The Veteran's personnel files indicate that he was assigned to the U.S.S. Upshur for about 17 days in October 1970.  The RO has not been able to obtain the Upshur's deck logs or other history, however, internet research indicates that the Upshur carried Korean troops to Vietnam throughout the war.  The Veteran has submitted a number of pictures that he asserts were taken aboard the Upshur while it was docked at Cam Ranh Bay.  These pictures show the decks of a ship with soldiers on it, a soldier identified as a South Korean standing on a deck, and crowds and what appears to be formations of soldiers along docks at port facilities.  The Board therefore finds that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam.  

The post-service VA and non-VA medical reports show that the Veteran was diagnosed with prostate cancer in 2005.  As duty or visitation in the Republic of Vietnam has been established, supra, and as the Veteran is shown to have prostate cancer, presumptive service connection for prostate cancer, based on exposure to Agent Orange is therefore warranted.  38 C.F.R. §§ 3.307, 3.309. 

As the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for prostate cancer is granted.


REMAND

At his hearing, held in October 2011, the Veteran testified that his service-connected diabetes mellitus has worsened since his last examination, in April 2006.  

In the absence of adequate medical information, VA will schedule an examination for the purpose of assessing the level of disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the evidence of possible increased disability, a remand is required for the scheduling of another examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

In addition, on remand, request that the Veteran identify all treatment for diabetes mellitus after 2009 (i.e., since the most recent reports currently of record), followed by an attempt to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran identify all treatment for diabetes mellitus after 2009 (i.e., since the most recent reports currently of record), followed by an attempt to obtain such records.  Any records obtained must be associated with the claims file.  

2.  The Veteran should be afforded an examination to determine the current extent of his service-connected diabetes mellitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

a) All clinical manifestations of the diabetes mellitus, including symptoms and resulting complications, should be indicated.  The examiner should specifically comment on whether the veteran requires insulin, oral medication, restricted diet, regulation of activity, or hospitalization for hypoglycemic reactions or ketoacidosis.  

b) The examiner should also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


